Citation Nr: 0311412	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  00-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease.

2.  Entitlement to service connection for a thoracic spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire (NH) that denied the veteran's 
request to reopen previously denied claims of entitlement to 
service connection for a lumbar spine disability, to include 
degenerative disc disease, and for a thoracic spine 
disability (both claimed as a back condition).  The veteran 
perfected a timely appeal of this determination.  A hearing 
was held before the undersigned Veterans Law Judge in 
November 2002.  

In a Board decision issued in March 2003, the undersigned 
Veterans Law Judge determined that the veteran had submitted 
new and material evidence sufficient to reopen his claims of 
entitlement to service connection for a lumbar spine 
disability, to include degenerative disc disease, and for a 
thoracic spine disability, thereby granting the veteran's 
request to reopen those claims.


REMAND

The veteran contends, in substance, that while on active 
duty, he fell fifteen feet injuring his back; that he injured 
his neck during an automobile accident; and that he now has 
lumbar and thoracic spine disabilities as result thereof.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, "VCAA" 
or "Act"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claims.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, provide that VA will 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which, part, if any VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In March 2003, pursuant to the authority granted by 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), the Board sent the veteran and his 
service representative written notice regarding VA's duty to 
notify and assist the veteran in obtaining information and 
evidence necessary to substantiate his claims.  The veteran 
and his service representative were informed of what records 
VA would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claims.  Finally, they were notified that the veteran had 30 
days to respond to this letter.  The veteran responded in 
April 2003 that he had no further evidence or argument to 
present in support of his claims.

In Disabled American Veterans v. Principi, No. 02-7304 (Fed. 
Cir. May 1, 2003), however, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (2002).  As such, although the 
Board has notified the veteran and his representative of VA's 
obligations under the VCAA, in light of the Federal Circuit's 
decision, the case must be remanded.

In addition, it is noted that the Board held open the record 
for 45 days following the veteran's November 2002 hearing in 
order for the veteran to submit additional evidence in 
support of his claims.  In December 2002, the veteran 
submitted such evidence, to specifically include private 
outpatient treatment records, directly to the Board.  Neither 
the veteran nor his representative has submitted a written 
request to waive consideration of this evidence by the 
regional office.  While this additional evidence was 
considered by the Board in its March 2003 decision, for 
purposes of determining that the veteran had in fact 
presented new and material evidence sufficient to reopen his 
claims, it must be emphasized that this action on the part of 
the Board resulted in a favorable determination without any 
prejudice to the veteran.  See Bernard v. Brown, supra.

That notwithstanding, in light of the Federal Circuit's 
decision in Disabled American Veterans v. Principi, supra, 
the Board may not decide the merits of an appeal based on its 
review of additional evidence submitted directly to the 
Board, absent a written waiver of regional office 
consideration.  Therefore, on remand, the RO should consider 
this evidence in re-adjudicating the veteran's claims.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the National 
Personnel Records Center (NPRC) or any 
other appropriate service department, and 
ask that they obtain any additional 
service records of the veteran, to 
include any reports of a Line-Of-Duty 
determination pertaining to a vehicle 
accident involving the veteran on or 
about March 1971, and/or other 
administrative personnel records (201 
File) pertaining to the veteran.

2.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims of entitlement to 
service connection for a lumbar spine 
disability, to include degenerative disc 
disease, and for a thoracic spine 
disability.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  The RO should contact the veteran and 
his service representative and request 
that they identify by name, address, and 
approximate (beginning and ending) 
date(s), any additional VA and non-VA 
health care providers who have treated 
the veteran for a lumbar spine 
disability, to include degenerative disc 
disease, and/or a thoracic spine 
disability, between his separation from 
service in June 1972 and the present 
date, to specifically include the address 
for Western Electric Company.  The aid of 
the veteran in securing these records, to 
include providing VA with the necessary 
authorization(s), should be obtained as 
needed.  If any requested records are not 
available, or if the search for such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his service representative 
should be so informed in writing.

(NOTE:  The following records are on 
file:  outpatient treatment records from 
David C. Lundgren, D.C., for the period 
of 1989 to 1990; private treatment 
records from Elliott Hospital/Optima 
Health, Manchester, NH, for the period of 
1993 to 1997; a letter dated March 20, 
1997, from Anthony A. Salerni, M.D., to 
Ralph D. Beasley, M.D.; a magnetic 
resonance imaging (MRI) report dated 
September 2002 from Concord Hospital, 
Concord, NH; an outpatient treatment 
report dated August 19, 2002, from Werner 
T. Muller, PA-C; an outpatient treatment 
report and a letter, both dated October 
2002, from Anthony A. Salerni, M.D.; and 
VA outpatient and inpatient treatment 
records and examination reports for the 
period of October 1996 to June 2001 from 
the VA Medical Center in Manchester, NH, 
and the VA Medical Center in Boston, 
Massachusetts).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the veteran's claims of entitlement to 
service connection for a lumbar spine 
disability, to include degenerative disc 
disease, and for a thoracic spine 
disability.  The veteran's claims must be 
evaluated in light of all of the record 
evidence, including the evidence received 
since the July 2001 supplemental 
statement of the case.

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on these 
claims, to include all pertinent evidence 
received since the statement of the case 
(April 2000), the supplemental statement 
of the case (July 2001), and the 
applicable law and regulations governing 
entitlement to claim service connection 
for the disabilities in question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


